204 F.3d 727 (7th Cir. 2000)
RAYMOND D. WRIGHT,    Plaintiff-Appellant,v.ILLINOIS DEPARTMENT OF CORRECTIONS,     Defendant-Appellee.
No. 98-3585
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 23, 1999Decided February 24, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 97 C 4050--James L. Foreman, Judge.
Before BAUER, RIPPLE and ROVNER, Circuit Judges.
RIPPLE, Circuit Judge.


1
Raymond Wright brought  this action against the Illinois Department of  Corrections ("the Department"). He alleged that  the Department violated the Americans with  Disabilities Act ("ADA"), 42 U.S.C. sec. 12101 et  seq., by refusing to hire him because of his  disability. The district court granted summary  judgment for the Department, and Mr. Wright  appeals. For the reasons set forth in this  opinion, we affirm the judgment of the district  court.


2
* BACKGROUND

A.  Facts

3
In August 1994, Raymond Wright applied for a  position as a correctional officer with the  Illinois Department of Corrections. On his  application, he checked a box indicating that he  was a veteran with a service-connected  disability.1 On August 12, 1994, Mr. Wright  went through the screening process required of  all applicants, including two written  examinations, a five-step physical agility test,  and an interview. Mr. Wright passed the written  and physical tests "with flying colors." R.27 at  7. Mr. Wright told his interviewers that he had  an ankle problem and might not be able to do  prolonged running. The interviewers told him that  passing the physical agility test meant he was  more than qualified to handle all physical  aspects of the job and that he could obtain a  "waiver" from any prolonged running that might be  required at the correctional officer training  Academy. Because Mr. Wright successfully  proceeded through the screening process and the  Department's further evaluation of his  application, he was placed on the Department's  list of persons eligible for employment.


4
On March 29, 1995, the Robinson Correctional  Center ("Robinson") gave Mr. Wright an offer of  employment that was conditional on his successful  completion of a drug test and a medical exam. On  April 21, he reported to Robinson for an  orientation session. Mr. Wright informed the  orientation leaders that he had a disability that  prevented him from standing, sitting, or walking  for any length of time. When one of the other new  recruits inquired about the "night life" in  Springfield (where the training Academy is  located), the orientation leaders stated that the  evening hours would be occupied with various  training exercises, including marching. Mr.  Wright then threw his right arm in the air and  said, "cha-ching, I'm outta there." R.27, Ex.5.  When the orientation leaders asked what he meant,  he reiterated that he had a standing, sitting,  and walking disability. He also stated that his  screening interviewers had told him that he would  not have to do prolonged running at the Academy.  The orientation leaders then said he would need a  note from his doctor to be exempt from prolonged  running. At the conclusion of the orientation,  Mr. Wright and the other candidates were  instructed to report to Robinson on April 25 for  the physical exam.


5
Mr. Wright alleges that, when he returned home  after orientation on April 21, he received a  phone call from Lynnette Jones of the  Department's Personnel Office stating that the  Department had "overlooked" his "disability" and  that he would not be hired because of it. R.27 at  4. Mr. Wright alleges that he then called Illinois State Representative Chuck Hartke's  office, which in turn made a call to the  Department. This second call resulted in the  Department's scheduling Mr. Wright for a special  medical exam. On April 24, Personnel  Representative Carolyn Ochs wrote a memorandum to  Administrative Assistant Charles Williams  regarding "Pending COT Hire--Raymond Wright."  R.27, Ex.5. The memo informed Williams that, on  April 21, Mr. Wright had inquired whether  paperwork was needed for his medical disability,  that his application indicated he was a veteran  with a service-connected disability, and that he  stated that he could not stand, sit, or walk for  any length of time.


6
On April 27, Lynnette Jones wrote a letter to  Dr. Quigg confirming a pre-employment physical  exam scheduled for Mr. Wright for May 3, 1995, at  10:30 a.m. The letter stated that Mr. Wright had  applied to become a correctional officer and  that, due to an ankle injury, he had restrictions  on standing, sitting, and walking that would  prevent him from marching. Jones included with  the letter a description of the six-week training  regimen for correctional officers and asked Dr.  Quigg to determine whether Mr. Wright would be  capable of performing the duties required of a  correctional officer. The Department contacted  Mr. Wright by phone and by mail to notify him of  his May 3 appointment with Dr. Quigg.


7
On May 3, Mr. Wright arrived late for his  appointment at Dr. Quigg's office because he had  spent the day attending to preparations for his  upcoming wedding. The parties dispute whether he  was an hour or two and a half hours late. In any  event, Dr. Quigg refused to see him and told him  to contact the Department to reschedule. The next  day, Mr. Wright contacted the Department and was  told by Rick Dunbar that another exam would be  scheduled but that he would miss the May 8  starting date and would have to wait until the  next entering class. Mr. Dunbar later called Mr.  Wright to inform him that he was being removed  from the eligibility list, and Mr. Wright  received a letter to the same effect at the end  of May.

B.  Holding of the District Court

8
The district court granted summary judgment for  the Department. The court first held that Mr.  Wright had not established that he was disabled  within the meaning of the ADA because he neither  produced evidence that his ankle injury was an  impairment that substantially limited a major  life activity nor adequately demonstrated that he  was regarded as having such an impairment. The  court also rejected Mr. Wright's contention that  the Department discriminated against him because  of his disability by scheduling him for a special  appointment with Dr. Quigg rather than giving him  the same routine physical exam that the other  candidates received. In the court's view, the  record plainly showed that the special  appointment was scheduled in response to Mr.  Wright's complaints and in an effort to determine  how his ankle condition would affect his ability  to participate in training and to perform the  duties of a correctional officer.


9
Finally, the court held, even if Mr. Wright had  established a prima facie case of discrimination,  the Department was still entitled to summary  judgment. The Department had articulated a  legitimate nondiscriminatory reason for removing  Mr. Wright from the eligibility list, and Mr.  Wright had presented no evidence that the  proffered reason was pretextual.

II
DISCUSSION
A.

10
We review de novo the district court's decision  to grant summary judgment to the defendant. See  Talanda v. KFC Nat'l Management Co., 140 F.3d  1090, 1095 (7th Cir.), cert. denied, 119 S. Ct.  164 (1998).The grant of summary judgment will be  affirmed only if there exists no genuine issue of  material fact and the moving party is entitled to  judgment as a matter of law. See Fed. R. Civ. P.  56(c); Talanda, 140 F.3d at 1095. When  determining whether the evidence of record would  allow a reasonable jury to return a verdict for  the nonmoving party, Mr. Wright, we must review  the facts in the light most favorable to Mr.  Wright and draw all reasonable inferences in his  favor. See Murphy v. ITT Educ. Servs., Inc., 176  F.3d 934, 935 (7th Cir. 1999); Talanda, 140 F.3d  at 1095. Because issues of intent and credibility  are especially crucial in employment  discrimination cases, we must apply this summary  judgment standard with added vigor. See Talanda,  140 F.3d at 1095; Vanasco v. National-Louis  Univ., 137 F.3d 962, 965 (7th Cir. 1998).

B.

11
The ADA prohibits employers from discriminating  "against a qualified individual with a disability  because of the disability of such individual in  regard to job application procedures, the hiring,  advancement, or discharge of employees, . . . and  other terms, conditions, and privileges of  employment." 42 U.S.C. sec. 12112(a). There are  two types of disability discrimination claims  under the ADA: disparate treatment claims and  failure to accommodate claims. See Foster v.  Arthur Andersen, LLP, 168 F.3d 1029, 1032 (7th  Cir. 1999); Weigel v. Target Stores, 122 F.3d  461, 464 (7th Cir. 1997). Mr. Wright advances  both types of claims in this case: He alleges  that the Department refused to hire him because  of his disability and that the Department failed  to interact with him regarding a possible  accommodation at the training Academy.


12
In order to establish a prima facie case of  either disparate treatment or failure to  accommodate, a plaintiff must first demonstrate  that he has a "disability" within the meaning of  the ADA. See Foster, 168 F.3d at 1032; DeLuca v.  Winer Indus., Inc., 53 F.3d 793, 797 (7th Cir.  1995). The ADA provides a definition of  "disability":


13
The term "disability" means, with respect to an  individual--


14
(A) a physical or mental impairment that  substantially limits one or more of the major  life activities of such individual;


15
(B) a record of such an impairment; or


16
(C) being regarded as having such an impairment.


17
42 U.S.C. sec. 12102(2). Major life activities  include "caring for oneself, performing manual  tasks, walking, seeing, hearing, speaking,  breathing, learning, and working." 29 C.F.R. sec.  1630.2(i). Mr. Wright does not argue that his  ankle injury is an impairment that substantially  limits a major life activity or that he has a  record of such an impairment. Instead, he relies  on the third definition of disability: "being  regarded as having" an impairment that  substantially limits one or more major life  activities.


18
The regulations promulgated under the ADA  provide further guidance on what it means to be  "regarded as" having a disability under the ADA:


19
(l) Is regarded as having such an impairment  means:


20
(1)  Has a physical or mental impairment that  does not substantially limit major life  activities but is treated by a covered entity as  constituting such limitation;


21
(2)  Has a physical or mental impairment that  substantially limits major life activities only  as a result of the attitudes of others toward  such impairment; or


22
(3)  Has none of the impairments defined in  paragraphs (h) (1) or (2) of this section but is  treated by a covered entity as having a  substantially limiting impairment.


23
29 C.F.R. sec. 1630.2(l). The Interpretive  Guidance provided in the regulations states:


24
The third part of the [statutory] definition [of  "disability"] provides that an individual who is  regarded . . . as having an impairment that  substantially limits a major life activity is an  individual with a disability.


25
. . . .


26
. . . For example, suppose an employee has  controlled high blood pressure that is not  substantially limiting. If an employer reassigns  the individual to less strenuous work because of  unsubstantiated fears that the individual will  suffer a heart attack if he or she continues to  perform strenuous work, the employer would be  regarding the individual as disabled.


27
. . . .


28
The rationale for the "regarded as" part of the  definition of disability was articulated by the  Supreme Court in the context of the  Rehabilitation Act of 1973 in School Board of  Nassau County v. Arline, 480 U.S. 273 (1987). The  Court noted that, although an individual may have  an impairment that does not in fact substantially  limit a major life activity, the reaction of  others may prove just as disabling. "Such an  impairment might not diminish a person's physical  or mental capabilities, but could nevertheless  substantially limit that person's ability to work  as a result of the negative reactions of others  to the impairment." 480 U.S. at 283.


29
. . . .


30
Therefore, if an individual can show that an  employer or other covered entity made an  employment decision because of a perception of  disability based on "myth, fear or stereotype,"  the individual will satisfy the "regarded as"  part of the definition of disability. If the  employer cannot articulate a non-discriminatory  reason for the employment action, an inference  that the employer is acting on the basis of  "myth, fear or stereotype" can be drawn.


31
29 C.F.R. App. to Pt. 1630, at 350.


32
To demonstrate that the Department regarded him  as disabled within the meaning of the ADA, Mr.  Wright points to the Department's response to an  interrogatory that asked "whether Defendant  considered Plaintiff to be disabled." R.27, Ex.6  at 15. The Department answered "yes" to that  interrogatory.2 Mr. Wright submits that the  Department's interrogatory answer conclusively  establishes that the Department regarded him as  disabled within the meaning of the ADA, or that  at least it creates a genuine issue of triable  fact on that issue. We cannot accept this  submission. The record is replete with evidence  that the Department did not regard or treat Mr.  Wright's ankle condition as a "disability" as  that term is defined by the ADA--that is, an  impairment that substantially limits a major life  activity.


33
It is undisputed that, at the end of the usual  physical agility test, the Department considered  Mr. Wright qualified to perform the physical  aspects of a correctional officer's duties. The  Department's records indicate that Mr. Wright,  despite his ankle condition, performed  successfully in a rigorous five-step physical  agility test, which included a step test, a hang  grip strength test, a lift and carry test, an  agility test, and a push-up test.3 Mr. Wright  achieved the minimum requirements of each test  with room to spare. His interviewers assured him  that passing the physical agility tests meant he  was more than capable of handling the duties of a  correctional officer, the physical aspects of  which include patrolling the facility and its  perimeter, monitoring inmate activity from a  tower while armed with a firearm, conducting  inmate, cell, and area searches, and using  physical force when necessary.


34
A question arose only when Mr. Wright raised  doubt about his ability to perform the specific  physical tasks required of a trainee for the  specific job in question. Even then, the  Department's focus was on whether he could  perform the duties required of a correctional  officer in the Illinois penal system. At first,  the Department took Mr. Wright at his word and  informed him that, in light of his declaration  that he was not up to the physical demands of the  training, he would not be hired. The Department  then decided to give the case a closer look. In  referring Mr. Wright to a physician for further  physical evaluation in light of his protestations  about performing physical tasks during training,  the Department directed the physician to review a  description of the training program and then,  after evaluating Mr. Wright, to "indicate if Mr.  Wright is capable of performing all of the duties  that would be required of a correctional  officer." R.27, Ex.5.


35
Although Mr. Wright argues that the Department  treated him as disabled by scheduling him for the  appointment with Dr. Quigg, we cannot accept this  argument. The Department scheduled the  appointment only after Mr. Wright had himself  questioned his ability to participate in certain  aspects of the training program. When evaluated  in this context, the Department's interrogatory  response to the question whether it considered  him "disabled" is clearly insufficient to create  a triable issue of fact. The regulations provide  that to be "regarded as" disabled under the ADA,  the individual must have been treated as disabled  by the covered entity. See 29 C.F.R. sec.  1630.2(l)(1) and (3). There is simply nothing in  the record from which a reasonable trier of fact  could conclude that, at any time, the Department  regarded Mr. Wright as having an impairment that  substantially limited a major life activity such  as caring for himself or walking. The record does  not demonstrate that the Department acted out of  "myth, fear or stereotype" when it arranged for  the examination by the doctor. 29 C.F.R. App. to  Pt. 1630, at 350. To the contrary, the record as  a whole shows that the Department's request was  merely an attempt to ascertain the extent of Mr.  Wright's claimed impairment-- an impairment the  Department had not even considered to be a  problem until Mr. Wright raised the possibility  that his earlier injuries might impede him from  meeting the specific demands of the particular  job for which he was applying.


36
Because Mr. Wright has failed to demonstrate  that the Department regarded him as being  substantially impaired in a major life  activity,4 he has not shown that he is disabled  as defined in the ADA and cannot establish this  prerequisite for claiming disability  discrimination under the ADA. We therefore must  affirm the district court's grant of summary  judgment to the Department.

Conclusion

37
For the foregoing reasons, the judgment of the  district court is affirmed.

AFFIRMED


Notes:


1
 In 1989, Mr. Wright was honorably discharged from  the United States Marine Corps due to an ankle  injury that he sustained while playing volleyball  at a Navy weapons station.


2
 The interrogatory further asked: "If the answer  is yes, then state when and why Defendant began  to consider Plaintiff to be disabled." The  Department answered: "Plaintiff's CMS 100  Employment Application shows he was discharged  after an injury on the job from United  Technologies Automotive. The Plaintiff's  Certificate of Release or Discharge from Active  Duty documents he was Honorably Discharged due to  a Physical Disability with Severance Pay." R.27,  Ex.6 at 15.


3
 The step test required the applicants to step up  and down steps at a rate of 96 steps per minute  for 3 minutes. The lift and carry test required  the applicants to lift a box from the floor and  carry it 200 feet without any rest stops longer  than 15 seconds. The agility test required the  applicants to scramble to their feet, maneuver  around cones, and perform squat thrusts under  timed conditions.


4
 We respectfully note that our dissenting  colleague addresses only as an afterthought the  essential question of whether the record can  support the conclusion that the Department  regarded Mr. Wright as being substantially  impaired in a major life activity. In our view,  however, this issue is central to the case and  the evidence simply will not support this  essential element of a disability claim under the  Act. Mr. Wright made it clear to those running  the program that, because of the condition of his  ankle, he could not participate in the particular  training activities established for this  particular position. He therefore was removed  from the list of those eligible for this  particular job. This action, either directly or  by reasonable inference, will not support an  allegation that the Department considered Mr.  Wright as being substantially impaired in a major  life activity.



38
ILANA DIAMOND ROVNER, Circuit Judge, dissenting.


39
My colleagues  today conclude surprisingly that the record would  not permit a reasonable factfinder to infer that  the Department of Corrections perceived Wright to  be disabled. Certainly a jury, after hearing the  evidence, might conclude as my colleagues have  that the Department viewed Wright as perfectly  capable of working as a prison guard. However, to  hold as a matter of law that this is the only  permissible conclusion ignores quite strong  evidence--not the least of which being the  Department's own admission via interrogatory--  that the Department harbored substantial  reservations about Wright's ability to work. In  the face of that evidence, I have no choice but  to dissent.


40
As my colleagues emphasize, things went  swimmingly for Wright in the initial stages of  the employment process. He passed all of the  tests that were administered at the screening  session, including the fairly strenuous five-step  agility test described in the majority opinion.  Ante at 731 & n.3; see Appendix of Appellant  ("App.") 15 (Wright Aff. at 2 para. 5); App. 138-  39 (Correctional Officer/Youth Supervisor Trainee  Physical Agility Test). When, during the oral  interview, Wright raised the possibility that he  might not be able to run for lengthy periods of  time because of his ankle injury, he was assured  based on the test results that he would have no  difficulty handling the physical demands of the  job (see ante at 731-32) and that he could obtain a  waiver releasing him from any prolonged running  at the Department's training academy. See ante at 728; App. 15 (Wright Aff. at 2 para. 6); see also  App. 71 (Dep. of Karla Klindworth at 11); App. 85  (Dep. of Janette Routien at 22); App. 101 (Dep.  of Rick Dunbar at 26); App. 113, 114 (Dep. of  Harry Marshall at 12, 17). As of that juncture,  then, the Department evinced no concern that  Wright had any significant limitations that  rendered him unqualified to serve as a  corrections officer. To the contrary, Wright was  placed on the eligibility list for hiring. If the  record went no further, there would indeed be no  basis to infer that the Department perceived him  as disabled.


41
When Wright subsequently reported to the  Robinson Correctional Center for orientation,  however, rather clear hints of a different  attitude began to emerge. When asked to explain  the "I'm outta there" remark he purportedly made  when the subject of marching came up, Wright  indicated that his ankle injury prevented him  from walking, sitting, or standing (and thus from  running and marching) for prolonged periods of  time, although, according to the Department's own  report of this session, Wright seems to have also  indicated that he would be "fine" as long as he  had access to a gymnasium. App. 144 (April 20,  1995 IDOC Mem. from Janette Routien & Connie  Clough to Chuck Williams); see also App. 6  (Complaint at 2 para. 12); App. 10 (Answer at 2  para. 12); App. 16 (Wright Aff. at 3 para. 11).  Wright did not express doubt that he could  otherwise handle the job, and at no time has the  Department indicated that an inability to march  or run for prolonged periods would leave Wright  unable to work as a corrections officer. See App.  6 (Complaint at 2 para. 12); App. 10 (Answer at 2  para. 12); App. 15, 16 (Wright Aff. at 2, 3  paras. 6-7, 11).


42
Yet, Wright returned home from the orientation  session to find a message on his telephone  answering machine from Lynette Jones, the  Department's employment screening coordinator.  When Wright returned the call, Jones informed him  that the Department had "overlooked" his  "disability" and that he would not be hired at  Robinson as a result of that disability. Ante at 728-29; see App. 16-17 (Wright Aff. at 2-3 para. 12).  As Wright recounts the conversation, he reminded  Jones that he had passed the physical agility  test and assured her that he was fully capable of  meeting the demands of the job. App. 16 (Wright  Aff. at 2 para. 12.) He also asked that he be  permitted to report for a physical examination  with the other new Robinson hires several days  later. App. 16-17 (Wright Aff. at 2-3 para. 12).  Jones refused, reiterating that the Department  was no longer considering him for employment.  App. 16-17 (Wright Aff. at 2-3 para. 12).


43
Jones' remarks to Wright constitute direct  evidence that the Department perceived Wright to  be disabled. At that point, the Department quite  obviously deemed Wright incapable of working as a  correctional officer--thus its unqualified  refusal to consider him further for a position at  Robinson or any other correctional facility. See,  e.g., Cline v. Wal-Mart Stores, Inc., 144 F.3d  294, 303 (4th Cir. 1998); Deane v. Pocono Medical  Ctr., 142 F.3d 138, 149 (3d Cir. 1998). My  colleagues attempt to explain away this turn of  events by suggesting that the Department simply  "took Wright at his word and informed him that,  in light of his declaration that he was not up to  the physical demands of training, he would not be  hired." Ante at 732. I must confess to being  perplexed by this suggestion.


44
I am not certain that any reading of the record  would support the inference that Wright had ever  declared himself unable to surmount the physical  demands of training, as my colleagues suggest he  had; but, more to the point, the favorable  interpretation of the record to which Wright is  entitled on summary judgment is wholly  inconsistent with that notion. Wright's own  affidavit indicates that when the subject of  running and marching was raised at the  orientation, he simply asked what he would have  to obtain from his physician in order to be  exempted from prolonged running. App. 16 (Wright  Aff. at 3 para. 11). (Even the report prepared by  the individuals who conducted the orientation  session indicates that Wright expressed  reservations only with respect to marching, not  with any other aspect of training or work as a  correctional officer. See App. 144 (April 20,  1995 IDOC Mem. from Janette Routien & Connie  Clough to Chuck Williams). Wright also avers that  when Jones informed him that the Department was  removing him from the eligibility list in view of  the "disability" which until then it had  "overlooked," he repeated to her what the  Department's own personnel had previously assured  him: that his ability to successfully complete  the agility test indicated that he was fully up  to the physical rigors of the job. App. 16  (Wright Aff. at 3 para. 12). Moreover, when  Wright demanded that he be permitted to proceed  with the physical examination being administered  to the other new hires--an examination during  which his physical limitations presumably could  have been explored--Jones refused. Id. at 16-17  (Wright Aff. at 3-4 para. 12). All of this  bespeaks sudden reservations on the part of the  Department, not Wright, that his ankle injury was  disabling. The record makes perfectly clear that  Wright was at most requesting an accommodation;  and a reading of the record favorable to Wright  makes equally clear that the Department refused.


45
It is true that the Department eventually  relented and scheduled a physical examination for  the purpose of assessing whether Wright was  capable of work as a correctional officer. See  ante at 732. What my colleagues appear to have  forgotten in addressing this examination,  however, is that the Department scheduled the  exam only after Wright's State Representative  intervened on his behalf. See ante at 728-29 ("This  second call [from Wright's Representative]  resulted in the Department's scheduling Mr.  Wrightfor a special medical exam."); App. 17  (Wright Aff. at 4 para. 13). A fair inference to  be drawn in Wright's favor, then, is that the  Department "decided to give the case a closer  look" (ante at 732) only after Wright made  trouble. My colleagues, however, posit that  "[t]he Department scheduled the appointment only  after Mr. Wright had himself questioned his  ability to participate in certain aspects of the  training program." Ante at 732. With respect, I  submit that this notion is mistaken in two  respects. First, accepting Wright's recitation of  events as true, the Department scheduled the  appointment after it not only questioned Wright's  ability to train for the job, but removed him  from the eligibility list altogether. See App.  16-17 (Wright Aff. at 3-4 para. 12). Second,  Wright never questioned his own ability to do or  train for the job; he merely questioned his  ability to run or march for prolonged periods  during training. See App. 15, 16 (Wright Aff. at  2, 3 paras. 6, 11); App. 144 (April 20, 1995  IDOC Mem. from Janette Routien & Connie Clough to  Chuck Williams). And at no time has the  Department suggested that an inability to engage  in prolonged running or marching disqualified  Wright from work as a correctional officer.  Wright, in fact, was given assurances to the  contrary. App. 15 (Wright Aff. at 2 paras. 6-  7).


46
Should more be needed to confirm that there is  a live dispute as to the Department's perception  of Wright, there is--last but not least--the  Department's own unqualifiedly affirmative answer  to the interrogatory inquiring whether the  Department considered him to be disabled. App.  190 (Answers to Plaintiff's First Set of  Interrogatories Directed to Defendant at 15 No.  12). Notably, the Department's "yes" answer was  not based on anything Wright purportedly said  during the hiring process, but rather the  disclosure on his application form that Wright  had left both the Marine Corps and a subsequent  job due to ankle injuries. See id., No. 12a.  Although this answer certainly does not amount to  a binding, judicial admission that the Department  perceived Wright to be disabled (see generally  Keller v. United States, 58 F.3d 1194, 1198-99  n.8 (7th Cir. 1995)), it nonetheless constitutes  admissible evidence of that perception. See 4  Christopher B. Mueller and Laird C. Kirkpatrick,  Federal Evidence sec. 418, at 257 (2d ed. 1994).  Having secured the Department's evidentiary  admission that it considered him to be disabled,  I am certain that it comes as quite a surprise to  Wright to learn today that "[t]here is simply  nothing in the record" suggesting that the  Department so perceived him. Ante at 732. Even if  there were no other evidence that the Department  harbored such a perception, the interrogatory  answer itself stands as such evidence.


47
Finally, one may readily infer from the record  that the Department perceived Wright to have a  substantially limiting impairment, as opposed to  a more mundane one. Wright, of course, believes  that his ankle problem poses nothing more than  minor limitations on any of his life activities;  and initially, it appeared that the Department's  perception jibed with his own. Again, the only  reservation that Wright ever expressed had to do  with the marching and running components of the  Department's training regimen; and during the  screening process, Department personnel assured  him that he could obtain a waiver releasing him  from such activities. Yet, after the orientation  session at Robinson, the Department informed  Wright that he would not be hired because of the  "disability" that the Department, until then, had  "overlooked." This about-face suggests that the  Department had come to view Wright's limitation  as much more far-reaching than it did at first--  so much so that it removed Wright's name from the  eligibility list altogether, it refused his  request that he be examined by the Department's  physician along with the other trainees, and  eventually (after his State Representative  intervened) ordered him examined by a doctor that  no other trainee saw. All of this bespeaks a  perception, not of a modest, controllable  limitation, as Wright himself viewed it, but of a  condition that imposed significant limitations on  such major life activities as working, walking,  and so on. And once again, the confirmation is  supplied by the Department's interrogatory  response. Citing Wright's discharge from the  Marine Corps and from a subsequent job because of  his injured ankle, the Department conceded that  it considered Wright to be disabled. App. 190  (Answers to Plaintiff's First Set of  Interrogatories Directed to Defendant at 15 No.  12). That the Department believed Wright  incapable of work as a corrections officer  because he had been discharged from two other  (distinctly different) jobs sends a clear signal  that it perceived the restrictions stemming from  his ankle injuries to be substantial, rendering  him unable to perform a broad class of  employment. See Riemer v. Illinois Dep't of  Transp., 148 F.3d 800, 807 (7th Cir. 1998).


48
Accepting Wright's version of events as true,  the Department's initial confidence that he was  capable of work as a correctional officer  vanished when Wright began to inquire about  securing a waiver from prolonged running and  marching during training (as Department personnel  had suggested he could). The Department removed  him from the hiring eligibility list, informing  him that it had "overlooked" the "disability" he  had disclosed on his employment application.  Later, in the course of discovery, the Department  would even admit, in writing and under oath, that  it considered Wright to be disabled. What more  support Wright needs for the inference that the  Department perceived him to be disabled is beyond  me.


49
I respectfully dissent.